UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6016



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHNNY MACON PLEASANTS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Fox, Senior
District Judge. (CR-96-21, CA-98-153-5-F)


Submitted:   June 3, 2003                  Decided:   June 30, 2003


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Macon Pleasants, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Johnny Macon Pleasants seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   We have independently reviewed the record and conclude

that Pleasants has not made a substantial showing of the denial of

a constitutional right.   See Miller-El v. Cockrell,       U.S.   ,

123 S. Ct. 1029 (2003).    Accordingly, we deny a certificate of

appealability and dismiss the appeal.    See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2